Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
The amendment dated 01/24/2020 is acknowledged.  Claims 100-119 are pending.  Claims 108-110,112-113 and 115-119 are withdrawn from consideration.  Claims 101-107, 111 and 114 are under examination.

Election/Restrictions 
Applicant’s election of Group 1 in the reply filed on 06/11/2021 is acknowledged.  Claims 108-110,112-113 and 115-119 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/11/2021. Claims 101-107, 111 and 114 of group 1 were elected in the reply filed on 06/11/2021.   Applicant elects the following species: Claim 104: SEQ ID NO:1.  
	Upon review of the claims in this divisional application, the restriction is hereby withdrawn in view of claims 101-107, 111 and 114 being found allowable, claims 108-110, 112-113 and 115-119 are being considered and under examination in this Office action.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 119 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 10,584,148 .  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive in scope and species with one another.
The claim is directed to a method of engineering a mosaic influenza hemagglutinin (HA) or neuraminidase (NA) polypeptide, comprising obtaining HA or NA amino acid sequences from multiple circulating strains of a particular type and/or subtype of influenza virus; aligning the HA or NA amino acid sequences to generate an alignment; identifying the positions of amino acids comprising known epitopes and antigenic regions; compiling the amino acid residues across the alignment at the identified positions for each epitope and antigenic region; defining a set of amino acid sequence patterns within the compiled sequences for each epitope and antigenic region, wherein each amino acid sequence pattern in the set is represented only once; selecting a sequence from the set for each epitope or antigenic region; and 
The patented claim is directed to a method of engineering a mosaic influenza hemagglutinin (HA) polypeptide, comprising aligning HA amino acid sequences from multiple circulating strains of a particular type and/or subtype of influenza virus to generate an alignment; identifying positions of amino acids corresponding to epitopes and antigenic regions, or defined set of residue positions; compiling amino acid residues across the alignment at the identified positions for epitopes and antigenic regions, or defined set of residue positions thereby generating antigenic repertoires; defining a set of amino acid sequence patterns within the antigenic repertoires for each epitope and antigenic region, or defined set of residue positions, wherein each amino acid sequence pattern in the set is represented only once; selecting one or more sequences based on the defined amino acid sequence patterns in the set for each epitope or antigenic region, or defined set of residue positions, thereby resulting in combination of selected sequences for epitopes and antigenic regions or defined set of residue positions across the alignment according to pre-determined criteria; and inserting selected sequence into corresponding locations in a structural backbone of HA, thereby generating engineered mosaic influenza HA polypeptides, wherein the engineered mosaic influenza HA polypeptides are distinct from naturally circulating strains; and evaluating each of the engineered mosaic influenza HA polypeptides based on conformational stability and breadth of coverage across naturally occurring strains.
As there appears to be minor rewording between the two claims, there is no patentable difference between the claimed method and the copending method.  

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648